Citation Nr: 0212786	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-23 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The Board remanded this case back to the 
RO for additional development in January 2001, and the case 
has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran does not currently suffer from a form of 
hepatitis that is etiologically related to service.


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing the nature, extent, and etiology of 
his claimed disorder. 

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a May 2002 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim, as well as which portion of 
that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including cirrhosis of the liver, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2001). 

In this case, the veteran's service medical records are 
entirely negative for any complaints of, or treatment for, 
liver symptomatology.  While the veteran has reported 
treatment for hepatitis at the Brooke Army Medical Center at 
Fort Sam Houston, Texas, this facility notified the RO in 
August 2001 that it had no records of the veteran.

The Board also notes that a VA Form 10-7131, dated in June 
1987, indicates that the veteran was treated at a VA facility 
for hepatitis.  However, while the RO requested records from 
the VA medical center in San Antonio, Texas from that time 
frame, the records received by the RO were negative for any 
treatment for hepatitis in 1987.  

Rather, the first indication of a liver disorder is a VA 
treatment note from November 1995, which reflects that 
elevated liver function tests were noted to be positive for 
hepatitis B and hepatitis C.  An impression of hepatitis is 
indicated in a January 1996 VA treatment record, while a 
February 1996 record contains impressions of hepatitis B and 
hepatitis C, noted to be stable.  Several subsequent medical 
records also reflect treatment relating to these disorders, 
including vaccinations.  

In June 2001, the veteran underwent a VA liver, gall bladder, 
and pancreas examination.  The examiner who conducted this 
examination reviewed the veteran's claims file in conjunction 
with the examination.  Imaging studies of the liver made 
during the examination revealed the liver to be within normal 
limits.  Diagnoses included hepatitis in 1970, of unknown 
type from which the veteran had apparently recovered; a 
history of jaundice in 1973 or 1974; a history of hepatitis 
of unknown type in 1986 or 1987; a positive hepatitis C 
antibody; four hepatitis B vaccine injections in 2000; and 
multiple substance abuse including injections, in remission.  
In an addendum to the examination report, the examiner noted 
that the veteran's in-service hepatitis was likely hepatis A, 
from which he had completely recovered; that no liver 
disorder had been shown on examination; and that the previous 
liver disorder was likely related to alcohol and drug abuse.

Even assuming that the veteran had hepatitis A in service and 
episodes of liver dysfunction following service, the June 
2001 VA examination report reflects that he currently suffers 
from no chronic liver disorder, let alone one that is 
etiologically related to service.  There is no other medical 
evidence of record suggesting that the veteran presently 
suffers from hepatitis or a related liver disorder that is 
etiologically related to service.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991)(the Board is not free to 
substitute its own judgment for that of a medical expert).

The only other evidence of record supporting the veteran's 
claim is his own lay opinion, articulated during his August 
2000 VA Travel Board hearing.  During this hearing, the 
veteran stated that he was treated for hepatitis during 
service and that his treating doctor would provide a 
statement to that effect.  However, no such statement has 
been forthcoming to date, and the veteran has not otherwise 
been shown to possess the requisite medical credentials, 
training, or expertise needed to render a diagnosis or a 
competent opinion as to medical causation.  His lay opinion, 
therefore, does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis, and the 
claim must be denied.  In reaching this determination, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 

ORDER

The claim of entitlement to service connection for hepatitis 
is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

